Name: 85/34/EEC: Commission Decision of 7 December 1984 on Community financial participation in eradicating blue tongue disease in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  health;  agricultural activity
 Date Published: 1985-01-19

 Avis juridique important|31985D003485/34/EEC: Commission Decision of 7 December 1984 on Community financial participation in eradicating blue tongue disease in Greece (Only the Greek text is authentic) Official Journal L 016 , 19/01/1985 P. 0037 - 0037*****COMMISSION DECISION of 7 December 1984 on Community financial participation in eradicating blue tongue disease in Greece (Only the Greek text is authentic) (85/34/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Decision 81/477/EEC (2), and in particular Article 1 (1) and (3) thereof, Whereas cases of blue tongue disease have been discovered in Greece; Whereas the appearance of that exotic disease represents a serious danger for livestock in the Community; Whereas the Community should therefore participate in rapidly eradicating the disease by granting Greece a financial contribution; Whereas, before her accession to the Community, Greece took the appropriate measures to control and restrict the spread of the disease when it appeared and was officially confirmed on the island of Lesbos; whereas Greece since accession continues to apply appropriate measures as provided for in Article 1 (1) of Decision 77/97/EEC by means of national regulations and by the application of Commission Decision 81/11/EEC (3) which prohibits the movement of bovine animals from Lesbos to the other Member States; Whereas the conditions required for Community financial participation have been met; whereas, in order to be fully effective, this participation must be the maximum authorized by the aforementioned Council Decision; Whereas further measures on a Community level are planned to ensure the eradication and continuing surveillance of blue tongue disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall with effect from 1 January 1981 cover 50 % of the expenses incurred by Greece in compensating owners for the slaughter and, where appropriate, the destruction of animals susceptible to blue tongue disease and the disinfection of the farms following the detection on its territory of animals clinically affected with blue tongue disease or animals giving positive results to serological tests for blue tongue disease. Article 2 The Community financial participation shall be granted after supporting documents have been submitted. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 7 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 186, 8. 7. 1981, p. 22. (3) OJ No L 33, 5. 2. 1981, p. 32.